Case 2:20-cv-05124-MCA-MAH Document 17 Filed 08/25/20 Page 1 of 2 PageID: 173



THE MCHATTIE LAW FIRM, LLC
Christopher J. McHattie, Esq.
(Bar No. 035251987)
550 West Main Street
Boonton, New Jersey 07005
Telephone: 973-402-5505
Facsimile: 973-400-4110

ROBERT & ROBERT PLLC
Clifford S. Robert, Esq.
Michael Farina, Esq.
(Admitted Pro Hac Vice)
526 RXR Plaza
Uniondale, New York 11566
Telephone: 516-832-7000
Fascimile: 516-832-7080

Attorneys for Legal Capital Group, LLC

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


                                                       CIVIL ACTION NO.: 2:20-cv-5124

                                                       ORDER ADJOURNING
                                                       MOTION TO DISMISS




       THIS MATTER having been brought before the Court by The McHattie Law Firm,

LLC, attorneys for plaintiff Legal Capital Group, LLC (“Plaintiff”), upon joint application for

an Order adjourning the return date of Defendants’ pending Motion to Dismiss (ECF No. 14),

and good cause having been shown,

       IT IS on this 24th day of August, 2020,
Case 2:20-cv-05124-MCA-MAH Document 17 Filed 08/25/20 Page 2 of 2 PageID: 174



       ORDERED that the return date of Defendants’ pending Motion to Dismiss (ECF No.

14) is hereby adjourned to October 8, 2020, and Plaintiff’s time to respond thereto, including

any cross-motion, is hereby adjourned accordingly, to September 24, 2020.



                                                       _______________________________
                                                       Hon. Madeline Cox Arleo
                                                       United States District Judge
